 

Exhibit 10.9

 



GLASSESOFF INC.

2013 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

FOR

[Insert name of Recipient]

 

Agreement

 

(this “Agreement”)

 

1.                  Award of Restricted Stock. GlassesOff Inc., a Nevada
corporation (the “Company”) hereby grants, as of [DATE] (the “Date of Grant”),
to [NAME] (the “Recipient”), [●] restricted shares of the Company’s common
stock, par value $0.001 per share (collectively the “Restricted Stock”). The
Restricted Stock shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the GlassesOff Inc. 2013 Incentive Compensation Plan
(the “Plan”),which is incorporated herein for all purposes. As a condition to
entering into this Agreement, and as a condition to the issuance of any Shares
(or any other securities of the Company), the Recipient agrees to be bound by
all of the terms and conditions herein and in the Plan. Unless otherwise
provided herein, terms used herein that are defined in the Plan and not defined
herein shall have the meanings attributable thereto in the Plan.

  

2.                  Vesting of Restricted Stock.

 

(a)                General Vesting. The shares of Restricted Stock shall become
vested in the following amounts, at the following times and upon the following
conditions, provided that the Continuous Service of the Recipient continues
through and on the applicable Vesting Date:

 

 

Number of Shares of Restricted Stock Vesting Date [                           ]
[                           ] [                           ]
[                           ] [                           ]
[                           ] [                           ]
[                           ] [                           ]
[                           ]

 

Except as otherwise provided in Sections 2(b), 2(c), 2(d) and 4 hereof, there
shall be no proportionate or partial vesting of shares of Restricted Stock in or
during the months, days or periods prior to each Vesting Date, and all vesting
of shares of Restricted Stock shall occur only on the applicable Vesting Date.

 

(b)               Acceleration of Vesting Upon Change in Control. In the event
that a Change in Control of the Company occurs during the Recipient's Continuous
Service, the shares of Restricted Stock subject to this Agreement shall become
immediately vested as of the date of the Change in Control unless either (i) the
Company is the surviving entity in the Change in Control and the Restricted
Stock continues to be outstanding after the Change in Control on substantially
the same terms and conditions as were applicable to the Restricted Stock
immediately prior to the Change in Control or (ii) the successor company or its
parent company assumes, or substitutes for, the Restricted Stock, as determined
in accordance with Section 10(c)(ii) of the Plan.

  



 

 

 

(c)                Acceleration of Vesting Upon Death or Disability. In the
event that the Recipient’s Continuous Service terminates by reason of the
Recipient’s Disability or death, all of the shares of Restricted Stock subject
to this Agreement shall be immediately vested as of the date of such Disability
or death, whichever is applicable, and shall be delivered, subject to any
requirements under this Agreement, to the Recipient, in the event of his or her
Disability, or in the event of the Recipient’s death, to the Beneficiary or
Beneficiaries designated by the Recipient, or if the Recipient has not so
designated any Beneficiary(ies), or no designated Beneficiary survives the
Recipient, such shares shall be delivered to the personal representative of the
Recipient’s estate.

 





(d)               Acceleration of Vesting at Company Discretion. Notwithstanding
any other term or provision of this Agreement, the Board or the Committee shall
be authorized, in its sole discretion, based upon its review and evaluation of
the performance of the Recipient and of the Company, to accelerate the vesting
of any shares of Restricted Stock under this Agreement, at such times and upon
such terms and conditions as the Board or the Committee shall deem advisable.

  

(e)                Definitions. For purposes of this Agreement, the following
terms shall have the meanings indicated:

  

(i)                 “Non-Vested Shares” means any portion of the Restricted
Stock subject to this Agreement that has not become vested pursuant to this
Section 2.

 

(ii)               “Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that is and has become vested pursuant to this Section
2.

 

3.                  Delivery of Restricted Stock.

  

(a)                Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Recipient but shall be held and retained by the records administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become Vested Shares pursuant to
Section 2 hereof, subject to the provisions of Section 4 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

  

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

 



2

 

 

(b)               Stock Powers. The Recipient shall deposit with the Company
stock powers or other instruments of transfer or assignment, duly endorsed in
blank with signature(s) guaranteed, corresponding to each certificate
representing shares of Restricted Stock until such shares become Vested Shares.
If the Recipient shall fail to provide the Company with any such stock power or
other instrument of transfer or assignment, the Recipient hereby irrevocably
appoints the Secretary of the Company as his attorney-in-fact, with full power
of appointment and substitution, to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

  

(c)                Delivery of Stock Certificates. On or after each Applicable
Date, upon written request to the Company by the Recipient, the Company shall
promptly cause a new certificate or certificates to be issued for and with
respect to all shares that become Vested Shares on that Applicable Date, which
certificate(s) shall be delivered to the Recipient as soon as administratively
practicable after the date of receipt by the Company of the Recipient's written
request. The new certificate or certificates shall continue to bear those
legends and endorsements that the Company shall deem necessary or appropriate
(including those relating to restrictions on transferability and/or obligations
and restrictions under the Securities Laws and/or any applicable stockholders
agreement).

  

(d)               Issuance Without Certificates. If the Company is authorized to
issue Shares without certificates, then the Company may, in the discretion of
the Committee, issue Shares pursuant to this Agreement without certificates, in
which case any references in this Agreement to certificates shall instead refer
to whatever evidence may be issued to reflect the Recipient’s ownership of the
Shares subject to the terms and conditions of this Agreement.

 

4.                  Forfeiture of Non-Vested Shares. If the Recipient’s
Continuous Service with the Company and the Related Entities is terminated for
any reason, any Shares of Restricted Stock that are not Vested Shares, and that
do not become Vested Shares pursuant to Section 2 hereof as a result of such
termination, shall be forfeited immediately upon such termination of Continuous
Service and revert back to the Company without any payment to the Recipient. If
the Recipient’s Continuous Service is terminated by the Company or a Related
Entity for Cause, all Non-Vested Shares shall be forfeited immediately upon such
termination of Continuous Service and revert back to the Company without any
payment to the Recipient. The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Recipient’s forfeiture of Non-Vested Shares pursuant to this
Section 4.

 



3

 

 

5.                  Rights with Respect to Restricted Stock.

 

(a)                General. Except as otherwise provided in this Agreement, the
Recipient shall have, with respect to all of the shares of Restricted Stock,
whether Vested Shares or Non-Vested Shares, all of the rights of a holder of
shares of common stock of the Company, including without limitation (i) the
right to vote such Restricted Stock, (ii) the right to receive dividends, if
any, as may be declared on the Restricted Stock from time to time, and (iii) the
rights available to all holders of shares of common stock of the Company upon
any merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).
Any Shares issued to the Recipient as a dividend with respect to shares of
Restricted Stock shall have the same status and bear the same legend as the
shares of Restricted Stock and shall be held by the Company, if the shares of
Restricted Stock that such dividend is attributed to is being so held, unless
otherwise determined by the Committee. In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

  

(b)               Adjustments to Shares. If at any time while this Agreement is
in effect (or Shares granted hereunder shall be or remain unvested while
Recipient’s Continuous Service continues and has not yet terminated or ceased
for any reason), there shall be any increase or decrease in the number of issued
and outstanding Shares of the Company through the declaration of a stock
dividend or through any recapitalization resulting in a stock split-up,
combination or exchange of such Shares, then and in that event, the Board or the
Committee shall make any adjustments it deems fair and appropriate, in view of
such change, in the number of shares of Restricted Stock then subject to this
Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

  

(c)                No Restrictions on Certain Transactions. Notwithstanding any
term or provision of this Agreement to the contrary, the existence of this
Agreement, or of any outstanding Restricted Stock awarded hereunder, shall not
affect in any manner the right, power or authority of the Company to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Restricted Stock and/or
that would include, have or possess other rights, benefits and/or preferences
superior to those that the Restricted Stock includes, has or possesses, or any
warrants, options or rights with respect to any of the foregoing; (iv) the
dissolution or liquidation of the Company; (v) any sale, transfer or assignment
of all or any part of the stock, assets or business of the Company; or (vi) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).

  

6.                  Transferability. Unless otherwise determined by the
Committee, the shares of Restricted Stock are not transferable unless and until
they become Vested Shares in accordance with this Agreement, otherwise than by
will or under the applicable laws of descent and distribution. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Recipient. Except as otherwise permitted pursuant to the
first sentence of this Section, any attempt to effect a Transfer of any shares
of Restricted Stock prior to the date on which the shares become Vested Shares
shall be void ab initio. For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

 



4

 

 

7.                  Tax Matters; Section 83(b) Election.

 

(a)                Section 83(b) Election. If the Recipient properly elects,
within thirty (30) days of the Date of Grant, to include in gross income for
federal income tax purposes an amount equal to the Fair Market Value (as of the
Date of Grant) of the Restricted Stock pursuant to Section 83(b) of the Code,
the Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state, local or foreign income taxes required to be
withheld with respect to the Restricted Stock. If the Recipient shall fail to
make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Recipient under this Agreement) otherwise due to the
Recipient any federal, state, local or foreign taxes of any kind required by law
to be withheld with respect to the Restricted Stock.

  

(b)               No Section 83(b) Election. If the Recipient does not properly
make the election described in paragraph 7(a) above, the Recipient shall, no
later than the date or dates as of which the restrictions referred to in this
Agreement hereof shall lapse, pay to the Company, or make arrangements
satisfactory to the Committee for payment of, any federal, state, local or
foreign taxes of any kind required by law to be withheld with respect to the
Restricted Stock (including without limitation the vesting thereof), and the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind (including without limitation, the withholding of any Shares
that otherwise would be distributed to the Recipient under this Agreement)
otherwise due to Recipient any federal, state, local or foreign taxes of any
kind required by law to be withheld with respect to the Restricted Stock.

  

(c)                Satisfaction of Withholding Requirements. The Recipient may
satisfy the withholding requirements with respect to the Restricted Stock
pursuant to any one or combination of the following methods:

 

(i)                 payment in cash; or

 

(ii)               if and to the extent permitted by the Committee, payment by
surrendering unrestricted previously held Shares which have a value equal to the
required withholding amount or the withholding of Shares that otherwise would be
deliverable to the Recipient pursuant to this Award. The Recipient may surrender
Shares either by attestation or by delivery of a certificate or certificates for
shares duly endorsed for transfer to the Company, and if required with medallion
level signature guarantee by a member firm of a national stock exchange, by a
national or state bank (or guaranteed or notarized in such other manner as the
Committee may require).

 



5

 

 

(d)               Recipient’s Responsibilities for Tax Consequences. Tax
consequences on the Recipient (including without limitation federal, state,
local and foreign income tax consequences) with respect to the Restricted Stock
(including without limitation the grant, vesting and/or forfeiture thereof) are
the sole responsibility of the Recipient. The Recipient shall consult with his
or her own personal accountant(s) and/or tax advisor(s) regarding these matters,
the making of a Section 83(b) election, and the Recipient’s filing, withholding
and payment (or tax liability) obligations.



 

8.                  Amendment, Modification & Assignment. This Agreement may
only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

  

9.                  Complete Agreement. This Agreement (together with those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

  

10.              Miscellaneous.

 

(a)                No Right to (Continued) Employment or Service. This Agreement
and the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any Related Entity.



 

(b)               No Limit on Other Compensation Arrangements. Nothing contained
in this Agreement shall preclude the Company or any Related Entity from adopting
or continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

  

(c)                Severability. If any term or provision of this Agreement is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or under any applicable law, rule or regulation, then such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Agreement and the grant of Restricted
Stock hereunder, such provision shall be stricken as to such jurisdiction and
the remainder of this Agreement and the award hereunder shall remain in full
force and effect).

 



6

 



 

(d)               No Trust or Fund Created. Neither this Agreement nor the grant
of Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

 

(e)                Law Governing. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada (without reference to the conflict of laws rules or principles thereof).

 

 

(f)                Interpretation. The Recipient accepts the Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Plan. The undersigned Recipient hereby accepts as binding, conclusive and
final all decisions or interpretations of the Board or the Committee upon any
questions arising under this Agreement or the Plan.

 

 

(g)               Headings. Section, paragraph and other headings and captions
are provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

 

 

(h)               Notices. Any notice under this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s President at
______________________________________________, or if the Company should move
its principal office, to such principal office, and, in the case of the
Recipient, to the Recipient’s last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section.

 

 

(i)                 Section 409A.

 

(a) It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A.

 

(b) In the event that either the Company or the Recipient believes, at any time,
that any benefit or right under this Agreement is subject to Section 409A, and
does not comply with the requirements of Section 409A, it shall promptly advise
the other and the Company and the Recipient shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights, if such an amendment
may be made in a commercially reasonable manner, such that they comply with
Section 409A with the most limited possible economic affect on the Recipient and
on the Company.

 



7

 

 

(c) Notwithstanding the foregoing, the Company does not make any representation
to the Recipient that the shares of Restricted Stock awarded pursuant to this
Agreement are exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

 

(j)                 Non-Waiver of Breach. The waiver by any party hereto of the
other party's prompt and complete performance, or breach or violation, of any
term or provision of this Agreement shall be effected solely in a writing signed
by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.

  

(k)               Counterparts. This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.



 

11.                 Clawback of Benefits.

 

(a)                   The Company may (i) cause the cancellation of the
Restricted Stock, (ii) require reimbursement of any benefit conferred under the
Restricted Stock to the Recipient or Beneficiary, and (iii) effect any other
right of recoupment of equity or other compensation provided under the Plan or
otherwise in accordance with any Company policies that currently exist or that
may from time to time be adopted or modified in the future by the Company and/or
applicable law (each, a “Clawback Policy”). In addition, the Recipient may be
required to repay to the Company certain previously paid compensation, whether
provided under the Plan or this Agreement or otherwise, in accordance with any
Clawback Policy. By accepting this Award, the Recipient agrees to be bound by
any existing or future Clawback Policy adopted by the Company, or any amendments
that may from time to time be made to the Clawback Policy in the future by the
Company in its discretion (including without limitation any Clawback Policy
adopted or amended to comply with applicable laws or stock exchange
requirements) and further agrees that all of the Recipient’s Award Agreements
may be unilaterally amended by the Company, without the Recipient’s consent, to
the extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.

 

(b)                  If the Recipient, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary, as determined by the Committee in its sole discretion, then (i)
any outstanding, vested or unvested, earned or unearned portion of the
Restricted Stock may, at the Committee’s discretion, be canceled and (ii) the
Committee, in its discretion, may require the Recipient or other person to whom
any payment has been made or Shares or other property have been transferred in
connection with the Restricted Stock to forfeit and pay over to the Company, on
demand, all or any portion of the gain (whether or not taxable) realized upon
the vesting of the Restricted Stock and the value realized (whether or not
taxable) on the vesting or payment of any other Award as specified by the
Committee.

 

8

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 



  COMPANY:         GLASSESOFF INC.               By:                       
Name:       Title:  

 







Agreed and Accepted:         RECIPIENT:               By:         [Insert name
of Recipient]  

 





9

